                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                      Case No. 3:20-cv-00310-JWS

       vs.
                                                  SCHEDULING AND PLANNING
$443,495.00 IN UNITED STATES                              ORDER
CURRENCY,

                     Defendant,

ANTONIO WOODS,

                     Claimant.




I.     Meeting of the Parties.

              Based upon information available to the Court through a Scheduling and

Planning Conference Report completed by the parties pursuant to Rules 16(a) and 26(f) of

the Federal Rules of Civil Procedure and to Local Civil Rules 16.1 and 26.1(b) (Docket 13),

and, if one was held, the scheduling and planning conference, this order for the pretrial

development of the case is entered pursuant to Rule 16(b), Federal Rules of Civil

Procedure.

              This order may be modified only for good cause shown and with the

consent of the Court. See Rule 16(b)(4), Federal Rules of Civil Procedure.



        Case 3:20-cv-00310-JWS Document 14 Filed 05/03/21 Page 1 of 9
II.     Discovery Plan.

                 Discovery shall be conducted in accordance with Rules 26 through 37 of the

Federal Rules of Civil Procedure, any applicable Local Civil Rules, and the discovery plan

specified in the Scheduling and Planning Conference Report of the parties, except as

otherwise provided below.

        A.       Timing, Form, and Disclosure Requirements.            The requirements of

                 Rule 26(f)(3)(A) shall apply to this case. Any changes to those requirements

                 that the Court has approved are incorporated in the following paragraphs,

                 Sections II.B through II.G. Each party must contemporaneously prepare and

                 maintain a written record of all disclosures and supplementation of

                 disclosures or responses made to requests for discovery under Rule 26(a) and

                 (e), Federal Rules of Civil Procedure. Unless required in support of a motion

                 or by order of the Court, disclosures and supplemental disclosures are not to

                 be filed with the Court.

        B.       Initial Disclosures / Preliminary Witness Lists.

                 1.       The information required by Rule 26(a)(1), Federal Rules of Civil

                          Procedure:

                          (a) ☐ has been exchanged by the parties.

                          (b) ☒ shall be exchanged by the parties on or before June 1, 2021.

                 2.       Preliminary witness lists:

                          (a) ☐ have been exchanged by the parties.


United States v. $443,495.00 in United States Currency                Case No. 3:10-cv-00310-JWS
Scheduling and Planning Order                                                              Page 2
           Case 3:20-cv-00310-JWS Document 14 Filed 05/03/21 Page 2 of 9
                          (b) ☒ shall be exchanged by the parties on or before June 1, 2021.

                 3.       With reference to the disclosure requirements of Rule 7.1, Federal

                          Rules of Civil Procedure:

                          (a) ☐ The parties are in compliance.

                          (b) ☐ Compliance               shall   be   accomplished    on    or    before

                                    ____________.

                          (c) ☒ Rule 7.1 is not applicable.

        C.       Subjects and Timing of Discovery.

                 1.       The parties ☐ have / ☒ have not reported the subjects on which

                          discovery may be needed.

                 2.       Discovery shall not be conducted in phases or limited to or focused

                          on particular issues.          [Unless parties have proposed phases or

                          limitations, then specify].

                 3.       The parties ☐ have / ☒ have not shown cause for a discovery close

                          date beyond 12 months from their report.

                 4.       Final Discovery Witness List.               A final discovery witness list,

                          disclosing all lay witnesses that a party may wish to call at trial either

                          by live testimony or deposition, shall be served and filed not later than

                          November 1, 2021. Each party shall make a good-faith attempt to list

                          only those lay witnesses that the party reasonably believes will testify

                          at trial. Unless otherwise ordered for good cause shown, only those

United States v. $443,495.00 in United States Currency                         Case No. 3:10-cv-00310-JWS
Scheduling and Planning Order                                                                       Page 3
           Case 3:20-cv-00310-JWS Document 14 Filed 05/03/21 Page 3 of 9
                          lay witnesses disclosed in this final discovery witness list, and the

                          expert witnesses that were timely identified, will be permitted to

                          testify at trial.

                 5.       Close of Fact Discovery. Fact discovery shall be completed on or

                          before May 3, 2022.

                 6.       Expert Discovery. Pursuant to Rule 26(a)(2), Federal Rules of Civil

                          Procedure:

                          (a) Expert witnesses shall be identified by each party on or before

                                September 3, 2021, and each party may identify responsive

                                supplemental expert witnesses within 14 days thereafter.

                          (b) Expert disclosures (reports) required by Rule 26(a)(2) shall be

                                disclosed:

                                (i)      By all parties on or before October 3, 2021; and

                                (ii)     Rebuttal reports on or before 30 days from service of the

                                         report being rebutted.

                          (c) Expert witness discovery (including depositions) shall be

                                completed by May 3, 2022.

        D.       Preservation of Discovery, Including Electronically Stored Information
                 (ESI).

                 1.       No issues have been reported as regards disclosure, discovery, or

                          preservation of ESI, including the form or format in which it should

                          be produced.


United States v. $443,495.00 in United States Currency                    Case No. 3:10-cv-00310-JWS
Scheduling and Planning Order                                                                  Page 4
           Case 3:20-cv-00310-JWS Document 14 Filed 05/03/21 Page 4 of 9
                 2.       The parties shall proceed as they have proposed with respect to the

                          production of ESI.

                 3.       Preservation of non-ESI Discovery:

                          (a) ☒ There is no indication that this will be an issue.

                          (b) ☐ The parties may proceed as they have proposed.

        E.       Claims of Privilege or Protection of Attorney Work Product.

                 Claims of privilege or protection of trial preparation materials shall be

                 handled as follows:

                 1. ☒ There is no indication that this will be an issue.

                 2. ☐ The parties have entered into a confidentiality agreement.

                 3. ☐ The parties shall submit their proposed confidentiality agreement on

                          or before __________.

        F.       Limitations on Discovery. The following limitations on discovery are

                 imposed:

                 1. ☒ The limitations set forth in Federal Rules of Civil Procedure 26(b),

                          30, and 33, and in Local Civil Rules 30.1 and 36.1, apply, except as

                          indicated below.

                 2. ☐ The maximum number of depositions by each party shall not exceed

                          ______.

                          (a) ☐ Depositions shall not exceed _____ hours as to any deponent;

                                    or

United States v. $443,495.00 in United States Currency                  Case No. 3:10-cv-00310-JWS
Scheduling and Planning Order                                                                Page 5
           Case 3:20-cv-00310-JWS Document 14 Filed 05/03/21 Page 5 of 9
                          (b) ☐ Depositions shall not exceed the following:

                                (1)      ____ hours as to non-party deponents, and

                                (2)      ____ hours as to party deponents, corporate officer

                                         deponents, Rule 30(b)(6) deponents, and expert witness

                                         deponents.

                 3. ☐ The maximum number of interrogatories posed by each party shall not

                          exceed ____.

                 4. ☐ The maximum number of requests for admissions posed by each party

                          shall not exceed _____.

                 5. ☐ Other limitations: _____________.

        G.       Supplementation of Disclosures and Discovery Responses.

                 Disclosures and discovery responses shall be supplemented:

                 1. ☒ In accordance with Rule 26(e)(1) and (e)(2), Federal Rules of Civil

                          Procedure.

                 2. ☐ At intervals of ___ days.

III.    Pretrial Motions.

        A.       Preliminary motions as to jurisdiction, venue, arbitration, and/or statutes of

                 limitation shall be served and filed not later than:

                 1. ☒ Not applicable.

                 2. ☐ _________ [Date:]



United States v. $443,495.00 in United States Currency                   Case No. 3:10-cv-00310-JWS
Scheduling and Planning Order                                                                 Page 6
           Case 3:20-cv-00310-JWS Document 14 Filed 05/03/21 Page 6 of 9
        B.       Motions to amend, motions under the discovery rules, motions in limine, and

                 dispositive motions:

                 1. ☒ Motions shall be served and filed within the times specified by the

                          applicable rules, including Local Rules 7.2, 7.3, and 16.1(c), except

                          as indicated below.

                 2. ☒ Motions to amend pleadings, including motions to add parties, shall

                          be served and filed not later than September 3, 2021. Thereafter, a

                          party must seek leave of the Court to modify this deadline. See

                          Rule 16(b)(3)(A) and (b)(4), Federal Rules of Civil Procedure.

                 3. ☒ Motions under the discovery rules shall be served and filed not later

                          than May 3, 2022.

                 4. ☒ Dispositive motions shall be served and filed not later than June 3,

                          2022.

                 5. ☒ Motions to exclude expert testimony shall be served and filed not later

                          than June 3, 2022.

IV.     Trial.

        A.       The parties expect the case to take three (3) days for trial.

        B.       A jury trial ☐ has / ☒ has not been demanded.

        C.       The right to jury trial ☐ is / ☒ is not disputed.




United States v. $443,495.00 in United States Currency                  Case No. 3:10-cv-00310-JWS
Scheduling and Planning Order                                                                Page 7
           Case 3:20-cv-00310-JWS Document 14 Filed 05/03/21 Page 7 of 9
        D.       Scheduling Trial.

                 1. ☒ The parties’ request to establish a trial date at this time:

                          (a) ☐ Is approved, and trial is scheduled to commence on

                                    _____________

                          (b) ☐ Is not approved.

                          (c) ☒ The Court declines to set a trial date at this time.

                 If approved, a separate trial scheduling order will be issued.

                 2. ☐ The parties did not request the scheduling of a trial date at this time.

                          Either party may request a trial setting conference at any time to

                          establish a trial date. The Court may also, on its own initiative,

                          conduct a trial setting conference after the close of discovery.

                          Otherwise, when timely filed dispositive motions have been ruled

                          upon, the Court will call upon the parties to certify the case ready for

                          trial and provide the court with proposed trial dates.

V.      Other Provisions.

        A.       Court Conference. The parties have not requested a conference with the

                 Court before entry of a scheduling order.

        B.       Consent to Proceed before a Magistrate Judge. The parties have not

                 consented to trial before a Magistrate Judge.




United States v. $443,495.00 in United States Currency                    Case No. 3:10-cv-00310-JWS
Scheduling and Planning Order                                                                  Page 8
           Case 3:20-cv-00310-JWS Document 14 Filed 05/03/21 Page 8 of 9
        C.       Early Settlement / Alternative Dispute Resolution. The parties have

                 considered and reported to the Court regarding possible alternative dispute

                 resolution procedures.

        D.       Related Cases. The parties have reported to the Court regarding any related

                 cases as defined by Local Civil Rule 16.1(e).

                 DATED this 3rd day of May, 2021, at Anchorage, Alaska.

                                                         /s/ John W. Sedwick
                                                         JOHN W. SEDWICK
                                                         Senior United States District Judge




United States v. $443,495.00 in United States Currency                     Case No. 3:10-cv-00310-JWS
Scheduling and Planning Order                                                                   Page 9
           Case 3:20-cv-00310-JWS Document 14 Filed 05/03/21 Page 9 of 9
